


110 HR 2060 IH: To nullify the March 2, 2007, determination of the

U.S. House of Representatives
2007-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2060
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2007
			Mr. Inslee introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To nullify the March 2, 2007, determination of the
		  Copyright Royalty Judges with respect to webcasting, to modify the basis for
		  making such a determination, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Internet
			 Radio Equality Act.
		2.Nullification of
			 decision of Copyright Royalty JudgesThe March 2, 2007, Determination of Rates
			 and Terms of the United States Copyright Royalty Judges regarding rates and
			 terms for the digital performance of sound recordings and ephemeral recordings,
			 including that determination as modified by the April 17, 2007, Order Denying
			 Motions for Rehearing and any subsequent modification to that determination by
			 the Copyright Royalty Judges that is published in the Federal Register, is not
			 effective, and shall be deemed never to have been effective.
		3.
			 Computation of royalty fees for commercial internet radio services offering
			 digital performances of sound recordings
			(a)Standard for
			 determining rates and termsSection 114(f)(2)(B) of title 17,
			 United States Code, is amended by striking Such rates and terms shall
			 distinguish and all that follows through the end of clause (ii) and
			 inserting the following: The Copyright Royalty Judges shall establish
			 rates and terms in accordance with the objectives set forth in section
			 801(b)(1). Such rates and terms may include a minimum annual royalty of not
			 more than $500 for each provider of services that are subject to such rates and
			 terms, which shall be the only minimum royalty fee and shall be assessed only
			 once annually to that provider..
			(b)Transition
			 ruleExcept for services
			 covered by section 118 of title 17, United States Code, each provider of
			 digital audio transmissions that otherwise would have been subject to the rates
			 and terms of the determination of the Copyright Royalty Judges made ineffective
			 by section 2 of this Act shall instead pay royalties for each year of the
			 5-year period beginning on January 1, 2006, at one of the following rates, as
			 selected by the provider for that year:
				(1)0.33 cents per hour of sound recordings
			 transmitted to a single listener.
				(2)7.5 percent of the revenues received by the
			 provider during that year that are directly related to the provider’s digital
			 transmissions of sound recordings.
				4.Computation of
			 royalty fees for noncommercial stations offering digital performances of sound
			 recordings
			(a)Amendments to
			 section 118 of title
			 17, United States CodeSection
			 118 of title 17, United States Code, is amended—
				(1)in
			 subsection (b), in the matter preceding paragraph (1), by striking and
			 published pictorial and inserting , sound recordings, and
			 published pictorial;
				(2)in subsection
			 (c)—
					(A)in the matter preceding paragraph (1), by
			 striking and published pictorial and inserting , sound
			 recordings, and published pictorial; and
					(B)in paragraph (1),
			 by inserting or nonprofit institution or organization after
			 broadcast station; and
					(3)in
			 subsection (f), by striking paragraph (2) and inserting
			 paragraph (1) or (2).
				(b)Transition
			 ruleFor each calendar year
			 (or portion thereof) beginning after December 31, 2004, until an applicable
			 voluntary license agreement is filed with the Copyright Royalty Judges pursuant
			 to section 118 of title 17, United States Code (as amended by subsection (a) of
			 this section) or an applicable determination is issued by the Copyright Royalty
			 Judges pursuant to section 118 of such title (as so amended), the annual
			 royalty that a public broadcasting entity shall pay to owners of copyrights in
			 sound recordings for the uses provided under section 118(c) of such title (as
			 so amended) shall be an amount equal to the 1.5 times the total fees paid by
			 that entity (or in the case of a group of related entities, the fees paid by
			 such group) pursuant to section 114(f)(2) of title 17, United States Code, for
			 such uses during the calendar year ending December 31, 2004.
			5.Report by the
			 National Telecommunications and Information AdministrationUpon the publication in the Federal Register
			 under section 803(b)(1) of title 17, United States Code, of the commencement of
			 proceedings of the Copyright Royalty Judges under section 114(f) or 118 of
			 title 17, United States Code, to determine rates and terms for Internet radio
			 service providers under the statutory license provided under section 114(d)(2)
			 or 118 (as the case may be), the Assistant Secretary of Commerce for
			 Communications and Information, after consulting with representatives of
			 copyright owners, nonprofit educational institutions, and commercial and
			 noncommercial Internet radio providers, shall submit to the Copyright Royalty
			 Judges a report on the competitiveness of the Internet radio marketplace and
			 the effect on Internet radio providers of proposed rate determinations in the
			 proceedings. The Assistant Secretary shall submit the report to the Copyright
			 Royalty Judges in a timely manner before the conclusion of the
			 proceedings.
		6.Report by the
			 Federal Communications CommissionUpon the publication in the Federal Register
			 under section 803(b)(1) of title 17, United States Code, of the commencement of
			 proceedings of the Copyright Royalty Judges under section 114(f) or 118 of
			 title 17, United States Code, to determine rates and terms for Internet radio
			 service providers under the statutory license provided under section 114(d)(2)
			 or 118 (as the case may be), the Federal Communications Commission shall submit
			 to the Copyright Royalty Judges a report on the effect of proposed rate
			 determinations in the proceedings on localism, diversity, and competition in
			 the Internet radio marketplace. The report shall include the Commission’s views
			 on the effects of the proposed rate determinations on—
			(1)localism, diversity, and competition in
			 rural areas;
			(2)diversity of
			 programming, including foreign language programming; and
			(3)competitive
			 barriers to entry into the Internet radio market.
			The Commission
			 shall submit the report to the Copyright Royalty Judges in a timely manner
			 before the conclusion of the proceedings.7.Report by
			 Corporation for Public BroadcastingUpon the publication in the Federal Register
			 under section 803(b)(1) of title 17, United States Code, of the commencement of
			 proceedings of the Copyright Royalty Judges under section 114(f) or 118 of
			 title 17, United States Code, to determine rates and terms for Internet radio
			 service providers under the statutory license provided under section 114(d)(2)
			 or 118 (as the case may be), Corporation for Public Broadcasting, in
			 consultation with public radio licensees or permittees, or their designated
			 representatives, shall submit to the Congress a report on the effect of the
			 proposed rate determinations on such licensees and permittees. The Corporation
			 shall submit the report to the Copyright Royalty Judges in a timely manner
			 before the conclusion of the proceedings.
		
